Citation Nr: 1111626	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-41 201	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left leg disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1951 to August 1953.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the matter of service connection for a left leg disability was characterized as a new and material evidence claim.  A close review of the record found no prior final rating decision addressing that matter.  Therefore, the matter is being considered de novo (and not as a claim to reopen).  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.  In February 2011 the Veteran submitted (directly to the Board) a release for a report of a consultation with a private provider.  

The RO has adjudicated the claim pertaining to a left ankle disability on a de novo basis.  A March 1980 Board decision had denied the Veteran's claim of service connection for left talus and navicular (i.e., ankle) arthritis.  The question of whether new and material evidence has been received to reopen the claim of service connection for a left ankle disability must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

Finally, an August 2010 rating decision declined to reopen a claim of service connection for bilateral pes planus.  The Veteran has not appealed that determination, and that matter is not before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a left leg disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  A March 1980 Board decision denied the Veteran's claim of service connection for hypertrophic arthritis of talus and navicular bones of the left foot/ankle based essentially on findings that such disability did not manifested in service and was not shown to be related to service.

2.  Evidence received since the March 1980 Board decision does not tend to show that the Veteran's current left ankle disability is related to service; does not relate to the unestablished fact necessary to substantiate the claim of service connection for a left ankle disability; and does not raise a reasonable possibility of substantiating such claim.  


CONCLUSION OF LAW

New and material evidence has not been received and the claim of service connection for a left ankle disability may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

The U.S. Court of Appeals for Veterans Claims (Court) has held that VCAA notice in a claim to reopen must include (with some degree of specificity) notice of the basis for the prior denial of the claim, notice of the evidence and information necessary to reopen the claim, and notice of the evidence and information necessary to establish the underlying claim of service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

A letter in April 2009 provided the Veteran general notice of what was necessary to establish the underlying claim of service connection, and of his and VA's responsibilities in claims development.  A letter in April 2010 provided the Veteran Kent-compliant notice.  The letter specifically advised him that to reopen the claim he needed to submit new and material evidence, and of the bases for the prior denial of the claim.  The April 2010 letter was sent to the Veteran prior to an August 2010 rating decision that readjudicated the matter (declined to reopen the claim), curing any notice timing error.  

Given that the claim to reopen is being denied, whether or not the Veteran received timely notice regarding a disability rating and an effective date of award (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) is moot.  Regardless, the April 2009 letter provided such notice.

The Veteran's available service treatment records (STRs) are associated with his claims file.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Veteran has not identified any further pertinent evidence that is outstanding.  (In February 2011 he submitted a release for a report of a consultation with a private provider.  Such report is already associated with the claims file, and further development in that matter is not necessary.)  VA has met its assistance obligations in this matter.  

Legal Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's STRs (other than his enlistment and separation examination reports) are unavailable.  Hence, VA has a heightened duty to assist him in developing his claims. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit- of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Veteran identified secondary sources for records of treatment he received for the lower left extremity during service; a search for those records was unsuccessful (see June and August 2009 National Personnel Records Center negative responses.)

Generally, when there is a final Board decision denying a claim for VA benefits such claim may not be reopened or allowed based solely on the evidence of record at the time of such decision.  38 U.S.C.A. §  7104.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

A July 1978 rating decision denied the Veteran's claim seeking service connection for hypertrophic arthritis of the left talus and navicular bones (claimed as a left foot condition).  The Veteran appealed that decision to the Board, and a March 1980 Board decision affirmed the denial, in essence based on findings that the Veteran's current left foot/ankle disability was unrelated to service.  The Veteran was notified of the Board decision and of his right to appeal it.  He did not do so, and it became final.  38 U.S.C.A. § 7104.  The instant claim was received in April 2009.

Evidence of record at the time of the March 1980 Board decision included:

The Veteran's available STRs which include an enlistment examination report that notes second degree pes planus, not considered disabling; a September 1951 profile (for flat feet); and a separation examination report which notes the Veteran's complaints of lower extremity pain after exertion;

May and June 1978 statements from R.L.H., D.P.M. noting treatment of the Veteran in January and February 1960 and May 1978 for hypertrophic arthritis of the talus and navicular bones in the left foot (Dr. R.L.H. noted that X-rays showed arthritis);

A "buddy" statement from W.N.L. reporting that while he was on active duty with the Veteran he recalled the Veteran having difficulty with his foot during physical activities such as the forced marches; W.N.L. reported that he remembered that the Veteran did receive treatment but he did not recall what was diagnosed;

Personal testimony at a March 1980 Board hearing (the transcript was not associated with the claims file, and is not available), and statements by the Veteran reiterating his problems with his left foot.

Evidence received since the March 1980 Board decision includes:

Several statements from the Veteran contending that his left foot problems were aggravated by basic training drills;

A January 2011 report of a consultation with J.H.C., M.D. addressing left leg disability;

The Veteran's February 2011 Travel Board hearing testimony.

As the claim was previously denied because the evidence did not show that the Veteran's current left foot/ankle disability was noted in, or related to, his service, for evidence received since the March 1980 Board denial to be new and material, it must (as the Veteran has been advised,) relate to these unestablished facts, i.e., it must tend to show that a left foot/ankle disability was manifested in service, or that it might be related to his service.

The additional record, testimony and statements received since March 1980 are new to the extent that they were not previously of record and were not considered by the Board in March 1980.  However, such evidence is not material, as it does not address the unestablished facts necessary to substantiate his claim.  None of the evidence received since March 1980 is new evidence that relates a left ankle disability to the Veteran's service.  The report from Dr. J.H.C. is nonspecific for left ankle disability.  The Veteran's own statements and testimony relating his ankle disability are redundant, and are not new evidence.  See also Shade v. Shinseki, 24 Vet. App. 110 at 122, citing Moray v. Brown, 5 Vet. App. 211, 214  (1993) (lay statements are not competent evidence as to medical matters).
In light of the foregoing, the Board must find that new and material evidence raising a reasonable possibility of substantiating the Veteran's claim of service connection for a left ankle disability has not been received, and that such claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for a left ankle disability is denied.


REMAND

The Veteran also seeks service connection for a left leg disability.  A January 2011 record from J.H.C., M.D. notes that the Veteran's left leg symptoms are consistent with late effects of acute poliomyelitis.  Dr. J.H.C. states that he believes that the Veteran's reported pain during basic training was most likely due to overuse of the leg.  The Veteran's separation examination report notes his complaint of pain to the left lower extremity upon exertion.  The Veteran testified at the hearing on appeal that he experienced increasing left leg pain during basic training, and has had  such pain ever since.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a claim seeking service connection a VA medical examination is necessary when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  The Court held that the determination as to when a VA examination/medical opinion is necessary is a low threshold requirement.
Here, given the Veteran's complaints of left leg pain on exertion in service, his testimony and statements indicating he has had left leg pain since service, and the diagnosis that he has late effects of acute poliomyelitis (which he alleges were aggravated by exertion in service), the low threshold requirement under McLendon is met.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should arrange for the Veteran to be examined by an appropriate physician to determine whether he at least as likely as not (a 50 percent or better probability) has a left leg disability that is related to his service.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should identify (by medical diagnosis) any (and each) left leg disability found, and opine (as to each, noting the separation examination notation and the Veteran's accounts of continuity) whether it was caused or aggravated by overuse during basic training (as alleged).  The examiner must explain the rationale for all opinions.

2. The RO should then readjudicate the matter of service connection for a left leg disability.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


